ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellant urges that the testimony shows *311her to have been a married woman living with her husband at the time of the search of her premises and the finding of the liquor in question, and that because of such fact it was error for the affidavit to have stated, and the search warrant based thereon to have followed, that the premises searched were occupied and controlled by appellant.
We see no good to come from any expression of our views in regard to the correctness vel non of the opinion in DeBeque v. Ligon (Texas Com. App.), 292 S. W., 157, in which were involved questions of property rights as affected by the conclusion that DeBeque and his deceased wife had contracted a common law marriage after they had been divorced. In the case before us we are not confronted by any question of such rights, but are called on to say whether officers of the law are protected and justified in accepting from the magistrate a search warrant directing a search of premises alleged to be occupied and controlled by a woman, which was executed by them and a considerable quantity of whisky found, which the woman was engaged in destroying and attempting to destroy when the officers entered the house; also whether the court below committed error in refusing to quash said search warrant, and in admitting evidence by the officers as to what they found upon search of said premises. The ground of complaint of this was that notwithstanding appellant and her husband had been divorced in August, 1928, they had continued to occupy the same house, and it was contended by appellant they had entered into a common law marriage, and were living together in such relation at the time of said raid, and that hence the husband was the legal occupant and in control of said premises. In addition to the case above mentioned, appellant cites Watson v. State, 114 Texas Crim. Rep., 117, 24 S. W. (2d) 830, but no question of a search warrant was in that case, and this court repeatedly says in its opinion that appellant, Hilda Watson, was doing nothing showing that she was connected with the liquor found in the house any more than to be present. Not so here.
' The trial court in the instant case, upon all the authorities cited in our original opinion, and for the reasons therein stated, correctly refused to go behind the affidavit and search warrant which were regular upon their faces, and to question the correctness of the magistrate in issuing the search warrant. Said court properly overruled appellant’s motion to quash the affidavit and search warrant. Upon the trial proper, no testimony was offered in behalf of appellant, and in no bill of exception taken to the reception of testimony, or to any other procedure had after the overruling of the motion to quash, was the contention made by appellant that the evidence should not have been received. There is no bill of exception certifying that any such facts were brought before the court below during the trial, nor is there anything in the record, save the matters pertaining to the motion to quash the search warrant, supporting any contention that appellant was not the occupant of and in control of said *312premises, as well as the possessor of said intoxicating liquor, but the facts seemed ample to support a contrary conclusion.
Not being in accord with any contention made, the motion for rehearing will be overruled.

Overruled.